FILED
                            NOT FOR PUBLICATION                              OCT 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JEREMY THOMAS CLARK,                             No. 10-16986

               Petitioner - Appellant,           D.C. No. 2:08-cv-02949-LKK

  v.
                                                 MEMORANDUM *
MIKE MARTEL,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       California state prisoner Jeremy Thomas Clark appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as

untimely. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Clark contends his petition is not subject to AEDPA’s statute of limitations,

because he is actually innocent in the sense that the Information, jury charge, and

jury verdict forms only permitted a finding of guilt for second degree murder, and

therefore he was improperly found guilty of first degree murder. The district court

properly dismissed the habeas petition as untimely as it was filed after the one-year

statutory limitations period had ended. See 28 U.S.C. § 2244(d). Clark presents no

new evidence of actual innocence sufficient to excuse his untimely filing. See Lee

v. Lampert, No. 09-35276, 2011 WL 3275947, at *6 (9th Cir. August 2, 2011).

“[A]ctual innocence means factual innocence, not mere legal insufficiency.”

Bousley v. United States, 523 U.S. 614, 623 (1998) (internal quotation marks

omitted).

      We construe appellant’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                          2                                    10-16986